                                                                                                     FILED
                                                                                            2020 Dec-23 AM 10:54
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF ALABAMA
                               MIDDLE DIVISION

LAKEISHA EZELL, as representative of the
                                   )
ESTATE OF TERRENCE ANDREWS,        )
                                   )
          Plaintiff,               )
                                   )
          v.                       )
                                   ) Case No.: __________________________
JEFFERSON DUNN; GRANTT CULLIVER; )
CHARLES DANIELS; JEFFERY           )
WILLIAMS; EDWARD ELLINGTON;        )
KARLA JONES; GWENDOLYN GIVENS;     )
ANTHONY BROOKS; CARL SANDERS;      )
GARY MALONE; KEVIN WHITE; CARLA )
GRAHAM; NEKETRIS ESTELLE; LARRY )
BAKER, TANYA ARY, ON-DUTY CUBE     )
OFFICER, and ON-DUTY GATE OFFICER, )
                                   )
          Defendants.              )
                                   ) JURY TRIAL DEMANDED
                                   )
                                   )

                  REQUEST FOR SERVICE VIA CERTIFIED MAIL

       Plaintiff Lakeisha Ezell, by her attorneys with the law firms of Loevy & Loevy and the

Dagney Johnson Law Group, respectfully requests that Defendants Jefferson Dunn, Jeffrey

Williams, Edward Ellington, Karla Jones, Gwendolyn Givens, Carl Sanders, Gary Malone,

Kevin White, Carla Graham, Neketris Estelle, Larry Baker, and Tanya Ary be served via

certified mail pursuant to Alabama Rules of Civil Procedure 4(i)(2) and Federal Rules of Civil

Procedure 4(e)(1).

                                            Respectfully submitted,
                                            LAKEISHA EZELL
                                            BY: /s/ Megan Pierce_
                                             One of Plaintiff’s Attorneys
                                            BY: /s/ Anil Mujumdar
                                             Local Counsel


*Ruth Z. Brown (pro hac vice application forthcoming)
Megan Pierce (pro hac vice application forthcoming)
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607
T: 312-243-5900
F: 312-243-5902
E: ruth@loevy.com, megan@loevy.com
*Counsel of Record

Anil A. Mujumdar (ASB-2004-L65M)
Dagney Johnson Law Group
2170 Highland Avenue, Suite 250
Birmingham, AL 35205
T: 205.590.6986
F: 205.809.7899
E: anil@dagneylaw.com


                                    CERTIFICATE OF SERVICE

       I, Anil Mujumdar, hereby certify that on December 22, 2020, I caused the foregoing

Request to Serve by Certified Mail to be filed using the Court’s CM/ECF system, which effected

service on all counsel of record.

                                                  /s/ Anil A. Mujumdar
                                                  One of Plaintiff’s Attorneys




                                              2
